Citation Nr: 1625921	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  11-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for psoriatic arthritis with bilateral pes planus and hallux valgus.

2.  Entitlement to a rating in excess of 20 percent for right ankle psoriatic arthritis.  

3.  Entitlement to a rating in excess of 20 percent for left ankle psoriatic arthritis.

4.  Entitlement to a rating in excess of 10 percent for left wrist psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to May 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  These matters were remanded by the Board for additional development in November 2015.  A February 2016 rating decision granted a rating of 50 percent for psoriatic arthritis with pes planus and hallux valgus.  A May 2016 rating decision granted entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  

As noted in the November 2015 remand, the issue of entitlement to service connection for a left hand and finger disability, secondary to psoriatic arthritis, has been raised by the record in a July 2010 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On March 8, 2016, following certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to a rating in excess of 50 percent for psoriatic arthritis with pes planus and hallux valgus, entitlement to a rating in excess of 20 percent for left ankle psoriatic arthritis, entitlement to a rating in excess of 20 percent for right ankle psoriatic arthritis, and entitlement to a rating in excess of 10 percent for left wrist psoriatic arthritis, is requested.  






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 50 percent for psoriatic arthritis with bilateral pes planus and hallux valgus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 20 percent for right ankle psoriatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 20 percent for left ankle psoriatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of entitlement to a rating in excess of 10 percent for left wrist psoriatic arthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a March 2016 letter stating that he was happy with the 50 percent rating for psoriatic arthritis with pes planus and hallux valgus, and that he also understood the decisions for the other issues.  The Veteran then requested that his appeal for the issues listed below be withdrawn, and proceeded to list a rating in excess of 20 percent for the left ankle psoriatic arthritis, a rating in excess of 20 percent for the right ankle psoriatic arthritis, and a rating in excess of 10 percent for the left wrist.  In light of the Veteran asserting that he is satisfied with the 50 percent rating for psoriatic arthritis with pes planus and hallux valgus, which is the highest schedular rating available for pes planus, the Board finds that it is reasonable to construe the March 2016 letter as a withdrawal of the pes planus claim as well as entitlement to a rating in excess of 20 percent for right ankle psoriatic arthritis, entitlement to a rating in excess of 20 percent for left ankle psoriatic arthritis, and entitlement to a rating in excess of 10 percent for left wrist psoriatic arthritis.  Hence, there remain no allegations of error of fact or law for appellate consideration as to those matters.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a rating in excess of 50 percent for psoriatic arthritis with bilateral pes planus and hallux valgus is dismissed.

Entitlement to a rating in excess of 20 percent for right ankle psoriatic arthritis is dismissed.

Entitlement to a rating in excess of 20 percent for left ankle psoriatic arthritis is dismissed.

Entitlement to a rating in excess of 10 percent for left wrist psoriatic arthritis is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


